DECISION
The application of the above-named defendant for a review of the sentence for Two Counts of Deliberate Homicide; 50 years on each count to be served concurrently; plus the Defendant shall be designated as a Dangerous Offender imposed on October 23, 1981, was fully heard and after a careful consideration of the entire matter it is decided that: This matter is continued until the next scheduled session of the Court.
The Court finds that the record is insufficient for any meaningful review. To supplement the record, the Court requests the Flathead County Attorney to formally reply to the Defendant’s petition for review and include therein a copy of the Affidavit in support of his request to file an Information, and any other information he deems relevant.
The Secretary shall provide to the Flathead County Attorney a copy of the Defender Project’s petition for review.
We wish to thank Dale Robbins of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.